department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject qualification as a life_insurance_company this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state a year year year year year year date date dollar_figurex y issue whether certain health_insurance_policies issued by taxpayer may be considered guaranteed renewable for federal_income_tax purposes thereby allowing taxpayer to remain qualified as a life_insurance_company and maintain as nontaxable its policyholder_surplus_account psa conclusion we agree with the field that the policies in question are not guaranteed renewable under the definition provided at sec_1_801-3 and in accordance with the opinion of the united_states court_of_appeals for the fifth circuit in 434_f2d_115 5th cir taxpayer therefore does not qualify as a life_insurance_company consequently taxpayer’s psa account should be included in its taxable_income for year the last year in which taxpayer qualified as a life_insurance_company for federal_income_tax purposes these concerns are discussed infra facts unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect during the taxable years in issue taxpayer is incorporated as a life_insurance_company in state a taxpayer is licensed and authorized to write health life and accident insurance by state a’s insurance regulatory authority until year taxpayer primarily sold life and major medical hospitalization_insurance starting in year taxpayer suffered financial difficulties and began ceding most of its life_insurance policies to reinsurers taxpayer again ceded life policies to reinsurers in year taxpayer was under the supervision of state a during year sec_4 and and was placed in a state of conservatorship on date year following the reinsurance transaction in year taxpayer’s remaining business consisted primarily of its major medical hospitalization policies for the taxable_year sec_4 and taxpayer filed forms u s_corporation income_tax return rather than forms 1120l u s life_insurance_company income_tax return taxpayer’s return for taxable_year the last year in which it filed as a life_insurance_company reflects a policyholder’s surplus account psa in the amount of dollar_figurex the service issued a notice_of_deficiency which determined that taxpayer ceased being a life_insurance_company in year sec_4 and consequently the service determined that taxpayer should have included the entire psa account in its taxable_income for year the last year in which taxpayer qualified as a life_insurance_company for federal_income_tax purposes taxpayer then filed a petition to the tax_court arguing that it qualified as a life_insurance_company for tax purposes for year sec_4 and specifically taxpayer contends that it qualifies as a life_insurance_company because its major medical hopitalization policies constitute guaranteed renewable contracts for purposes of sec_816 law and analysis in order to qualify as a life_insurance_company a taxpayer must meet the reserve_ratio_test set forth in sec_816 under the reserve_ratio_test an insurance_company will qualify as a life_insurance_company if its life_insurance_reserves plus the total amount of unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of that insurance company’s total_reserves sec_816 a sec_816 further provides that guaranteed_renewable_life accident_and_health_insurance shall be treated in the same manner as noncancellable life accident_and_health_insurance accordingly whether under a noncancellable contract the insurer agrees to provide coverage renewable for greater than one year and the yearly premiums are fixed when the contract is entered under a guaranteed renewable contract the insurer offers taxpayer in this case qualifies as a life_insurance_company for year sec_4 and turns on whether the major medical hospitalization policies at issue should be considered guaranteed renewable for purposes of sec_816 if the policies are not considered guaranteed renewable for tax purposes taxpayer will not qualify as a life_insurance_company for year sec_4 and consequently taxpayer’s tax deferred psa balance would be taxed subject_to taxation in year the last year in which taxpayer qualified as a life_insurance_company the code treats guaranteed renewable health and accident policies in similar fashion to life_insurance policies because the insurer under a guaranteed renewable contract during the early years of a such policies must typically set_aside reserves to pay for claims in succeeding years where the premiums are generally insufficient to cover actual losses group life and health insur co v united_states supra pincite accordingly to qualify as a guaranteed renewable contract the regulations applicable to life_insurance_companies require that a policy meet two tests set forth in sec_1_801-3 a terms test and a reserves test specifically sec_1_801-3 defines a guaranteed_renewable_life health and accident insurance_policy as a contract which is not cancellable by the company but under which the company reserves the right to adjust premium rates by classes in accordance with its experience with the type of policy involved the terms test and with respect to which a reserve in addition to the unearned premiums as that term is defined in sec_1_801-3 sec_4 must be carried to cover that obligation the reserves test the terms test ensures that the policy is in fact guaranteed renewable as that term is understood within the industry ie it is a policy under which the insurer cannot unilaterally adjust premiums due to the age and health of the insured individual cf 81_tc_325 aff’d 758_f2d_1277 8th cir the reserve_test ensures that the policy is similar to a life_insurance product insofar as it requires that the insurer maintain a reserve in addition to unearned_premium coverage renewable for greater than one year but may adjust yearly premiums to account for rising medical costs or experience with respect to the class of policy involved see 81_tc_368 affd 768_f2d_164 7th cir under neither policy may the insurer adjust premiums due to the insured’s age or specific health sec_1_801-3 provides the term unearned premiums means those amounts which shall cover the cost of carrying the insurance risk for the period for which the premiums have been paid in advance such term includes all unearned premiums whether or not required_by_law reserves in order to provide for the increasing cost of coverage as the aging insured renews the policy see revrul_75_542 1975_2_cb_262 we first address the terms test with respect to its major medical hospitalization_insurance policies taxpayer contends that the policy form approved by state a is a guaranteed renewable policy in this regard taxpayer maintains that it is required to renew these policies each year provided that the policyholder pays the required premium taxpayer also explains that under the terms of the policy and consistent with normal industry practice it is permitted to increase premiums each year on relevant business by class but it cannot single out individual policies for premium increases since these facts are not in dispute the policies satisfy the terms test we now address the reserves test as mentioned taxpayer will meet this test if it has maintained reserves under these policies in addition to its unearned_premium_reserve taxpayer’s annual statements for year sec_4 and reflect that with respect to the policies at issue taxpayer failed to maintain any reserves in addition to an unearned_premium_reserve thus the field maintains that the reserve_test has not been met with respect to these policies and that consequently these policies cannot be considered guaranteed renewable for tax purposes in contrast taxpayer argues that since it is obligated to renew the policies at issue until the insureds reach age y the premium charged for any period often exceeds the anticipated cost of providing coverage for that policy year thus argues taxpayer premiums in the present year are calculated to pay claims in succeeding years with respect to its failure to maintain separate reserves for these anticipated claims taxpayer explains that it determined its unearned_premium reserves relating to the policies at issue by using the gross unearned_premium method under this method an insurer does not indicate separately the component of the premium attributable to the anticipated cost of providing coverage for the policy year from the component of the premium attributable to commissions expenses taxes and the cost of providing coverage for succeeding years in which the policy is renewed taxpayer contends that because it determined its unearned_premium reserves on a gross basis the unearned_premium_reserve inherently includes the additional reserve component contemplated by sec_1 d ie the anticipated cost of providing coverage to insureds in succeeding policy years the plain language of sec_1_801-3 supports the field’s position the phrase reserve in addition to unearned premiums requires the existence of actual the term annual_statement refers to the statement approved by the national association of insurance commissioners and filed annually by insurers with state insurance regulatory agencies reserves in addition to unearned premiums regardless of whether the policies in question could be canceled by the insurer in this regard the field’s interpretation of the regulation is consistent with service position see revrul_75_452 supra explaining that the taxpayer must maintain a reserve in addition to its unearned_premium_reserve in order to qualify policies as noncancellable moreover the fifth circuit has held that an insurer could not treat certain renewable group health_insurance_policies as guaranteed renewable because the insurer failed to set_aside actual reserves in addition to an unearned_premium_reserve with respect to those policies group life supra the court rejected the conclusion of the united_states district_court for the northern district of texas that simply because a policy is renewable at a premium rate that remains level for a long period of time the policies must be considered guaranteed renewable for tax purposes the fifth circuit criticized the lower court’s failure to consider whether the taxpayer maintained a reserve in addition to unearned_premium reserves as required by sec_1_801-3 id pincite the court regarded this requirement as important because the taxpayer’s unearned_premium_reserve once it becomes earned may be used by the taxpayer for any purpose while an additional reserve for unpaid claims may not id therefore the fifth circuit’s opinion by explaining this inherent distinction between an unearned_premium_reserve and a reserve for future claims implicitly suggests that neither a gross nor net unearned_premium_reserve may ever contain the additional reserve required by the regulation see national states t c pincite korner j dissenting arguing that a gross unearned_premium_reserve is inherently incapable of serving the function of the additional reserve contemplated by sec_1_801-3 in an attempt to distinguish the facts in this case from the facts in group life taxpayer argues that the policies at issue in group life covered groups whereas taxpayer’s policies covered individuals accordingly argues taxpayer the taxpayer in group life did not accept risks which increased yearly because the average age of the members of the covered group remained the same from year to year thus taxpayer contends that it was possible for the taxpayer in group life to establish gross unearned_premium reserves which contained no component attributable to claims anticipated in succeeding policy years in this case argues the taxpayer since the policies are guaranteed renewable policies which cover individuals the risks associated with the policies necessarily increase with as the insured gets older therefore taxpayer’s gross unearned premiums reserves must contain amounts to cover future losses we conclude that this distinction is immaterial the court in group life was not primarily concerned with whether the risks attributable to the policy actually increased with each yearly renewal rather the court examined whether the taxpayer had complied with sec_1_801-3 by establishing a reserve in addition to its unearned_premium_reserve as discussed supra the court in group life explained that unearned_premium reserves are different than reserves to pay claims in succeeding years in this regard we disagree with taxpayer’s argument that its gross unearned_premium_reserve inherently contains the additional reserve component required by sec_1_801-3 as explained by the court in group life taxpayer’s gross unearned_premium_reserve expires at the end of each policy term and does not earmark funds to pay for claims beyond that term moreover unlike funds placed in a loss reserve taxpayer has free use of the proceeds in an unearned_premium_reserve once the premium is earned we also note that if taxpayer’s argument were accepted the reserve_test provided in sec_1_801-3 would be unnecessary as long as the terms of the policy appear to increase the insurer’s risks were the insured to renew the policy then the reserves test will be deemed satisfied taxpayer’s approach if accepted would require courts on a case by case basis to analyze in detail the provisions of each policy to determine the precise nature of the risks shifted effectively the reserves test would become an expanded and complicated terms test the service’s position addresses taxpayer’s concern in a simpler fashion as long as the insurer establishes reserves in addition to its unearned_premium_reserve it is assumed that the insurer anticipates increased risks as the policy is renewed in succeeding years and may treat the policy as guaranteed renewable in further support of its position taxpayer cites 81_tc_368 affd 768_f2d_164 7th cir and national states insur co v commissioner supra in each of those cases the tax_court concluded that although the taxpayers failed to maintain a reserve in addition to their unearned_premium reserves during the first two years following policy issuance the policies could be treated as guaranteed renewable for tax purposes in so doing the court rejected the service’s argument that the taxpayers’ failure to establish reserves in addition to an unearned_premium reserves precluded per se the taxpayers’ treatment of their renewable health and accident insurance policies as guaranteed renewable for tax purposes the court in both cases reasoned that the taxpayers had elected a preliminary term method of calculating reserves whereby the applicable state regulatory authorities did not require that the taxpayers maintain actual reserves in addition to unearned_premium reserves until the policy had been in effect for more than two years the taxpayers actually established reserves in addition to unearned_premium reserves once the policy was renewed for a third year the court in national states further noted that for any given year the additional reserves attributable to policies renewed for greater than two years could be attributed to similar policies in effect for less than two years national states t c pincite the eighth circuit in affirming national states characterized the government’s position as hypertechnical f 2d pincite we conclude that the facts in this case are distinguishable from the facts in national states and united fire with respect to the policies at issue in those cases the taxpayers eventually established significant reserves in addition to their unearned_premium reserves the court accorded significant weight to this fact in contrast it does not appear the taxpayer has ever established reserves in addition to its gross unearned_premium reserves with respect to the policies in effect during year sec_4 and for the foregoing reasons we agree with the field that the contracts in question do not constitute guaranteed renewable contracts for purposes of sec_816 case development hazards and other considerations due to the tax court’s opinions in united fire and national states it is possible albeit unlikely that the court will reject our argument that taxpayer’s failure to establish additional reserves precludes the policies in question from being considered guaranteed renewable therefore our case would be strengthened were we to persuade the court that taxpayer failed to establish additional loss_reserves for business reasons rather than because of its belief that the code did not require a separate reserve accordingly we encourage you to develop the following facts what portion of taxpayer’s gross unearned_premium_reserve was actually attributable to future anticipated claims as opposed to commissions taxes and expenses it appears that taxpayer did not earmark additional reserves for future claims because they were not necessary from a business standpoint given the terms of the policies on what basis did taxpayer increase premiums under these policies it is possible that the policies allowed taxpayer to make sufficient premium increases in future years to meet the rising costs of coverage accordingly an additional reserve would not be necessary from a business standpoint the court in group life discussed expert testimony that under the terms of the policies at issue additional reserves were not necessary from a business standpoint please call if you have any further questions by joel e helke branch chief financial institutions products cc
